           Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RYAN HICKMAN,

      Plaintiff,                         Civil Action No. ______________

v.

TRUIST BANK,                             JURY TRIAL DEMANDED

      Defendant.

                                  COMPLAINT

      Plaintiff Ryan Hickman files this Complaint against his former employer,

Truist Bank (“Truist” or “Defendant”). Plaintiff alleges that Truist violated the

Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”) by failing to pay him

overtime wages for time he was required to work. Plaintiff shows the Court as

follows:

                          NATURE OF THE ACTION

      1.      Plaintiff claims that Truist violated the FLSA by failing to pay him

overtime wages when he worked in excess of forty (40) hours per week. With

respect to his FLSA claim, Plaintiff seeks unpaid overtime wages, liquidated

damages, interest, and attorneys’ fees and costs.



                                          1
           Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 2 of 8




                          JURISDICTION AND VENUE

      2.      This Court has federal question jurisdiction over Plaintiff’s FLSA

claim pursuant to 28 U.S.C. § 1331.

      3.      Pursuant to 28 U.S.C. § 1391 and Local Rule 3.1(B)(3), venue is

proper in this Court because the unlawful employment practices described herein

were committed within the Atlanta Division of the Northern District of Georgia.

                                      PARTIES

      4.      Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia; he submits himself to the jurisdiction of this Court.

      5.      Truist Bank is a North Carolina corporation licensed to do business in

Georgia and regularly conducts business in the Northern District of Georgia, where

it employed Plaintiff.

      6.      At all relevant times, Truist, and/or SunTrust Bank (“SunTrust”) as a

predecessor entity, employed Plaintiff within the meaning of the FLSA.

                            STATEMENT OF FACTS

      7.      SunTrust hired Plaintiff on or about July 2, 2018, as a Personal

Banker IV.




                                          2
           Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 3 of 8




      8.      On information and belief, SunTrust and Branch Banking & Trust

Company merged in approximately December 2019, and renamed the surviving

entity Truist Bank.

      9.      Plaintiff was assigned to a particular SunTrust, now Truist, branch.

      10.     Plaintiff’s job duties included assisting the Branch Manager with the

overall operations of the bank, opening up the branch in the morning, conducting

sales from behind the teller line, and opening accounts.

      11.     At all relevant times, Plaintiff was a non-exempt employee under the

FLSA.

      12.     During approximately July 2018 until August 2019, Plaintiff regularly

worked in excess of forty (40) hours per workweek and was consistently required

to work off the clock.

      13.     During the time period from approximately July 2018 until August

2019, Plaintiff was generally scheduled to work approximately forty (40) hours per

week. However, Plaintiff often worked approximately 47.5 hours per workweek to

meet business needs.

      14.     From approximately July 2018 through August 2019, Defendant

required Plaintiff to omit those hours worked in excess of forty (40) in a given

workweek.

                                          3
        Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 4 of 8




      15.   Plaintiff was often forced to forego his scheduled lunch period based

on business needs.

      16.   Plaintiff often arrived at work early or stayed after the branch closed

to complete necessary work for clients.

      17.   As a result, Plaintiff regularly worked in excess of forty (40) hours in

a given workweek.

      18.   Based on, and in accordance with, Defendant’s policy against

overtime, and directions given to him, Plaintiff regularly omitted from his time

sheets those hours worked in excess of forty (40) in a given workweek, including

missed lunch periods and work performed outside of his scheduled shifts.

      19.   Branch management was aware that Plaintiff regularly omitted those

hours worked in excess of forty (40) in a given workweek, in accordance with

Defendant’s policy against overtime pay.

      20.   During approximately July 2018 until August 2019, Defendant failed

to pay Plaintiff at one-and-one-half his regular rate of pay for all time worked in

excess of forty (40) hours per workweek.

      21.   Defendant knew or should have known that Plaintiff worked well in

excess of forty (40) hours per workweek throughout the time period of

approximately July 2018 until August 2019.

                                          4
          Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 5 of 8




        22.   In numerous instances when Plaintiff worked more than forty (40)

hours per workweek through the time period from approximately July 2018 to

August 2019, Defendant failed to pay Plaintiff at an overtime rate of

one-and-one-half his regular rate for all time worked in excess of 40 hours per

week.

        23.   Defendant was, or should have been, aware that the FLSA requires it

to pay non-exempt employees overtime wages at a rate of one-and-one half times

their regular rate of pay for all time worked in excess of forty (40) hour per

workweek.

        24.   Defendant’s failure to pay Plaintiff overtime wages at the rate

required by the FLSA for all time worked in excess of forty (40) hours per

workweek was willful and not in good faith.

        25.   As a result of Defendant’s unlawful acts, Plaintiff was deprived of

overtime wages in an amount to be determined at trial for all time worked in excess

of forty (40) hours per workweek, and is entitled to recovery of such amounts,

liquidated damages, interest, attorneys’ fees and costs.




                                          5
        Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 6 of 8




                                COUNT ONE
       Willful Failure to Pay Overtime Wages in Violation of the FLSA

      26.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Complaint.

      27.    At all relevant times, Defendant has been, and continues to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because it “has employees

engaged in commerce or in the production of goods for commerce,” or “has

employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person.”

      28.    Defendant is governed by and subject to 29 U.S.C. § 207.

      29.    The overtime wage provisions set forth in the FLSA apply to

Defendant and protect Plaintiff.

      30.    The FLSA requires employers, such as Defendant, to compensate

employees, such as Plaintiff, at an overtime rate of one-and-one-half times their

regular rate for all hours worked in excess of forty (40) per week.

      31.    Plaintiff regularly worked more than forty (40) hours per workweek

from approximately June 2018 until August 2019.




                                          6
               Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 7 of 8




          32.     Defendant willfully failed to pay Plaintiff overtime wages at

one-and-one-half his regular rate for all time he worked in excess of forty (40)

hours per workweek.

          33.     The foregoing conduct, as alleged, constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a).               Because Defendant’s

violation of the FLSA were willful, a three-year statute of limitation applies,

pursuant to 29 U.S.C. § 255.

          34.     Defendant did not make a good-faith effort to comply with the FLSA

with respect to its compensation of Plaintiff.

          35.     Due to Defendant’s FLSA violations, Plaintiff is entitled to recover

from Defendant unpaid overtime wages for each workweek within the limitations

period, an additional and equal amount of liquidated damages for Defendant’s

violations of the FLSA, interest, and reasonable attorneys’ fees and costs of

litigation.

                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands a TRIAL BY JURY and the following

relief:

          a)      A declaratory judgment that Defendant’s practices complained of

herein violated the FLSA;

                                             7
           Case 1:21-cv-00623-SDG Document 1 Filed 02/11/21 Page 8 of 8




      b)      An award of unpaid overtime wages due under the FLSA;

      c)      An award of liquidated damages as a result of Defendant’s failure to

pay overtime wages due under the FLSA;

      d)      An award of prejudgment and post-judgment interest;

      e)      An award of costs and expenses of this action, including reasonable

attorneys’ fees; and

      f)      Such other and further relief as the Court deems proper.


      Dated this 11th day of February 2021.

                                              Respectfully submitted,

                                              /s/ Justin M. Scott
                                              Justin M. Scott
                                              Georgia Bar No. 557463
                                              Michael David Forrest
                                              Georgia Bar No. 974300
                                              SCOTT EMPLOYMENT LAW, P.C.
                                              160 Clairemont Avenue
                                              Suite 610
                                              Decatur, Georgia 30030
                                              Telephone: 678.780.4880
                                              Facsimile: 478.575.2590
                                              jscott@scottemploymentlaw.com
                                              mforrest@scottemploymentlaw.com




                                          8
